internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-147413-02 date date in re legend authority act city state mayor notes serie sec_1 bonds serie sec_2 bonds serie sec_3 bonds provision year year year date date date date date date a b c d e f g dear this letter is in response to your request on behalf of the authority for a ruling that the bonds hereinafter defined will not be outstanding longer than necessary to accomplish the governmental purpose of the issue for purposes of sec_148 of the internal_revenue_code the code facts and representations background the authority was created in year pursuant to the act for the purpose of issuing debt secured_by collections of specified taxes to aid the city in financing its capital needs under state law the mayor must issue a declaration of need in order for the authority to be authorized to issue debt to meet the city’s capital needs the city is a political_subdivision of the state the authority and the city are related parties within the meaning of sec_1_150-1 of the income_tax regulations on date occurred in the city the occurrence the city has incurred and anticipates that it will continue to incur for the foreseeable future substantial expenditures the clean-up costs related to the occurrence the occurrence has had a severe economic impact on the city beyond the immediate physical damage it caused the occurrence was unprecedented in that it eliminated a significant portion of the city’s economic base resulting in a substantial reduction in business activity and the loss of numerous jobs in the city in addition to significant expenditures_for the clean-up costs the city has determined that it has lost revenues including statutory revenues hereinafter defined of more than dollar_figurea in fiscal_year and more than dollar_figureb in fiscal_year as a direct result of the occurrence the projected loss of revenues caused by the occurrence is separate from and in addition to an expected decline in revenues from a general economic downturn the city is experiencing and has placed severe pressure on the city’s finances the city’s latest financial plan projects substantial budget gaps before a gap-closing program in the next four fiscal years the city also expects that it will have substantial budget gaps beyond the next four fiscal years in response to the occurrence the legislature of the state amended the act to permit the authority to issue dollar_figurec of its bonds and notes to pay all costs in the city’s budget that are in the judgment of the mayor related to or arising from the occurrence the recovery costs the act provides that the maximum term of any bonds issued pursuant to the act shall be thirty years the city has neither established any reserves nor set_aside other available amounts for the recovery costs the recovery costs are not covered by any insurance policies held by the city on date the authority issued the notes pursuant to the act and an indenture as amended and supplemented the indenture the notes matured on date the proceeds of the notes were initially deposited into a single fund to be expended on clean-up costs approximately dollar_figured of the proceeds of the notes have been spent on clean-up costs consisting of capital as well as working_capital expenses related to the occurrence prior to date the authority received a private_letter_ruling from the internal_revenue_service that the clean-up costs to be paid with proceeds of the notes that are working_capital expenditures are extraordinary working_capital expenditures described in sec_1_148-6 subsequent to the issuance of the private_letter_ruling the mayor determined that recovery costs include the city’s loss of revenues that are attributable to the occurrence for fiscal_year the mayor determined that for purposes of the act at least dollar_figureb in revenues will be lost as a direct result of the occurrence the mayor’s determination permitted the authority to transfer the proceeds of the notes not spent on clean-up costs to the city’s general fund and to treat those proceeds as spent on recovery costs for state law purposes proceeds of the notes transferred to the city’s general fund have been or are expected to be used to pay ordinary operating_expenses of the city that would have been paid from the city’s revenues the operating_expenses if it were not for the occurrence the bonds the authority has issued three series of bonds pursuant to the act and the indenture for the purpose of financing additional recovery costs and current refunding the notes on date the authority issued the serie sec_1 bonds on date the authority issued the serie sec_2 bonds the serie sec_1 bonds and serie sec_2 bonds each consist entirely of variable rate bonds and have a term of e years which is more than two years on date the authority issued the serie sec_3 bonds together with the serie sec_1 and serie sec_2 bonds the bonds consisting of fixed rate and variable rate bonds the serie sec_3 bonds also have a term of e years principal payments on each of the bonds are amounts that would be paid if such bonds were issued as fixed rate bonds at prevailing market rates with level debt service the weighted_average_maturity of each of the bonds is approximately f years which is more than two years the proceeds of the serie sec_1 and serie sec_2 bonds were transferred to the city’s general fund to compensate for the loss of revenues designated by the mayor as recovery costs the proceeds of the bonds transferred to the city’s general fund are expected to be used to pay the operating_expenses the proceeds of the serie sec_3 bonds were used to currently refund the notes as noted above the proceeds of the notes that were transferred to the city’s general fund have either been spent on the operating_expenses or will be spent on such expenses as transferred proceeds of the bonds thus a total of dollar_figureb of the proceeds of the bonds and notes were or will be used to finance the loss of revenues caused by the occurrence with the balance of the proceeds being used to finance the clean-up costs the total recovery costs financed with the bonds are approximately five percent of the city’s budgeted operating_expenses for fiscal_year the bonds are payable from the authority’s revenues consisting of a taxes imposed on the income of city residents less overpayments and costs of administration the personal income_tax revenues and under certain circumstances b revenues from a tax on the sale of tangible_personal_property and services in the city less costs of administration and amounts applied to pay debt service on certain other bonds the sales_tax revenues and together with the personal income_tax revenues the statutory revenues under the indenture the authority applies the statutory revenues on a quarterly basis to provide for the payment of the debt service on its bonds and notes including the bonds that become due and payable in the next quarter any statutory revenues not used for debt service payments the net statutory revenues are transferred to the city’s general fund and used for the general purposes of the city the net statutory revenues are generally a large portion of the city’s revenues the authority represents that the term and weighted_average_maturity for the bonds are necessary in light of the severe pressure placed on city’s finances as a direct result of the occurrence absent the occurrence the city would not have the need to finance the recovery costs the authority represents that the term and weighted_average_maturity of the bonds provide a reasonable and affordable debt service expense over the term of the bonds the term and weighted_average_maturity of the bonds are expected to result in sufficient net statutory revenues flowing to the city’s general fund to enable the city to plan its future budgets and recover from the financial distress caused by the occurrence if the bonds had been issued with a shorter maturity it would reduce the amount of net statutory revenues that are available to the city for basic operating needs which would place additional strain on the city’s operating budget and potentially force the reduction of essential city services it is also currently impractical to increase the rates on taxes in an amount necessary to offset the revenue shortfall including the loss from the occurrence that the city has experienced and expects to experience over the next several fiscal years businesses and residents have moved out of the city and there has been a decline in tourism in the city because of the occurrence such a tax increase would likely put further pressure on the city’s tax_base beyond that caused by the occurrence the authority represents that the term and weighted_average_maturity of the bonds permits the authority and the city to maintain their current credit ratings the maturity schedule for obligations issued by the authority or the city impacts their debt burden and thus their respective credit ratings the term and weighted_average_maturity of the bonds reflect the view of the credit rating agencies that the debt service structure of the bonds will not have a material negative impact on the city’s overall economic condition by providing the city with a debt service expense it expects will be affordable and reasonable the term of the bonds is expected to assist the city in meeting its balanced budget requirement under state law under the provision the city is required to maintain a balanced budget under generally_accepted_accounting_principles if the city has an operating deficit of more than dollar_figureg in any fiscal_year a board which was created by the provision and is controlled by the state would assert its power over the city’s finances in that regard the board would effectively take control of the city’s budget and finances through its power to approve or disapprove certain contracts including collective bargaining agreements long-term and short-term borrowings and the city’s financial plans the city and the authority believe that the issuance of the bonds to finance the operating_expenses on a long-term basis is a unique event necessitated only by the sudden and extraordinary nature of the occurrence other than the act the authority and the city do not have the authority to finance operating_expenses on a long-term basis and the legal authority to issue the bonds exists only because of the state legislature’s response to the occurrence the authority represents that it would issue bonds with the same term and weighted_average_maturity even if the interest on the bonds were not excludable from gross_income under sec_103 assuming that the hypothetical taxable rate would be the same as the actual tax exempt_interest rate in order to recover from the economic impact of the occurrence law sec_103 provides that except as provided in subsection b gross_income does not include interest on any state_or_local_bond sec_103 provides in part that subsection a shall not apply to any arbitrage_bond within the meaning of sec_148 sec_148 defines an arbitrage_bond as any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments sec_148 further provides that a bond is an arbitrage_bond if the issuer intentionally uses any portion of the proceeds of the issue of which such bond is a part in a manner described in or sec_1_148-2 generally provides that under sec_148 the direct or indirect investment of the gross_proceeds of an issue in higher_yielding_investments causes the bonds of the issue to be arbitrage_bonds sec_1_148-1 defines gross_proceeds as proceeds and replacement_proceeds of an issue sec_1_148-1 provides that replacement_proceeds arise to the extent that the issuer reasonably expects as of the issue_date that the term of an issue will be longer than is reasonably necessary for the governmental purposes of the issue and there will be available amounts during the period that the issue remains outstanding longer than necessary whether an issue is outstanding longer than necessary is determined under sec_1_148-10 replacement_proceeds are created under sec_1_148-1 at the beginning of each fiscal_year during which an issue remains outstanding longer than necessary in an amount equal to available amounts of the issuer as of that date sec_1_148-10 provides that bonds of an issue are arbitrage_bonds under sec_148 if an abusive arbitrage device under sec_1_148-10 is used in connection with the issue sec_1_148-10 provides that any_action is an abusive arbitrage device if the action has the effect of i enabling the issuer to exploit the difference between tax-exempt and taxable interest rates to obtain a material financial advantage and ii overburdening the tax-exempt_bond market sec_1_148-10 provides that an action overburdens the tax-exempt_bond market if it results in issuing more bonds issuing bonds earlier or allowing bonds to remain outstanding longer than is otherwise reasonably necessary to accomplish the governmental purposes of the bonds based on all the facts and circumstances whether an action is reasonably necessary to accomplish the governmental purposes of the bonds depends on whether the primary purpose of the transaction is a bona_fide governmental purpose eg an issue of refunding bonds to achieve a debt service restructuring that would be issued independent of any arbitrage benefit an important factor bearing on this determination is whether the action would reasonably be taken to accomplish the governmental purpose of the issue if the interest on the issue were not excludable from gross_income under sec_103 assuming that the hypothetical taxable interest rate would be the same as the actual tax-exempt_interest rate factors evidencing an overissuance include the issuance of an issue the proceeds of which are reasonably expected to exceed by more than a minor portion the amount necessary to accomplish the governmental purposes of the issue or an issue the proceeds of which are in fact substantially in excess of the amount of sale proceeds allocated to expenditures_for the governmental purposes of the issue one factor evidencing an early issuance is the issuance of bonds that do not qualify for a temporary period under sec_1_148-2 e or e one factor evidencing that bonds may remain outstanding longer than necessary is a term that exceeds the safe harbors against the creation of replacement_proceeds under sec_1_148-1 these factors may be outweighed by other factors however such as bona_fide cost underruns or long- term financial distress sec_1_148-1 provides as a safe_harbor that replacement_proceeds do not arise under sec_1_148-1 for the portion of an issue that is to be used to finance restricted working_capital expenditures if that portion is not outstanding longer than years for the portion of an issue that is a refunding_issue sec_1_148-1 provides that replacement_proceeds do not arise if that portion has a weighted_average_maturity that does not exceed the remaining weighted_average_maturity of the prior issue and the issue of which the prior issue is a part satisfies sec_1_148-1 or no safe_harbor is provided for extraordinary working_capital expenditures described in sec_1_148-6 sec_1_148-1 defines restricted working_capital expenditures as working_capital expenditures that are subject_to the proceeds-spent-last rule in sec_1 d i and are ineligible for any exception to that rule sec_1_148-6 provides that except as otherwise provided in sec_1_148-6 or d proceeds of an issue may only be allocated to working_capital expenditures as of any date to the extent that those working_capital expenditures exceed available amounts as defined in sec_1_148-6 as of that date ie a proceeds-spent-last method for this purpose proceeds include replacement_proceeds described in sec_1_148-1 sec_1_148-6 defines available amount as any amount that is available to an issuer for working_capital expenditure purposes of the type financed by an issue except as otherwise provided available amount excludes proceeds of the issue but includes cash investments and other_amounts held in accounts or otherwise by the issuer or a related_party if those amounts may be used by the issuer for working_capital expenditures of the type being financed by an issue without legislative or judicial action and without a legislative judicial or contractual requirement that those amounts be reimbursed a reasonable working_capital reserve is treated as unavailable sec_1_148-6 provides that the proceeds-spent-last method_of_accounting does not apply to expenditures_for extraordinary nonrecurring items that are not customarily payable from current revenues such as casualty losses or extraordinary legal judgments in amounts in excess of reasonable insurance coverage if however an issuer or a related_party maintains a reserve for such items eg a self-insurance fund or has set_aside other available amounts for such expenses gross_proceeds within that reserve must be allocated to expenditures only after all other available amounts in that reserve are expended analysis the determination of whether the bonds will be outstanding longer than reasonably necessary to accomplish the governmental purpose of the issue is based on all the facts and circumstances we first evaluate the nature of the expenditures of the proceeds of the bonds and notes as noted above the authority previously received a letter_ruling that certain of the clean-up costs paid with proceeds of the notes are extraordinary nonrecurring items as described in sec_1_148-6 subsequently the mayor determined that the recovery costs include dollar_figureb in lost revenues for fiscal_year that are attributable to the occurrence as a result the note proceeds that were not spent on clean-up costs were transferred to the city’s general fund the proceeds of the bonds not used to currently refund the notes were also transferred to the city’s general fund the proceeds of the bonds and notes transferred to the city’s general fund have either been spent on the operating_expenses or will be spent on such expenses in the case of the notes as transferred proceeds of the bonds although the city incurred extraordinary nonrecurring expenses in connection with the occurrence dollar_figureb of proceeds of the bonds and notes have been or are expected to be used to finance the operating_expenses which are amounts customarily paid from the city’s revenues the fact that the loss of revenues is attributable to the occurrence does not cause the city’s normal operating_expenses to be classified as either extraordinary or nonrecurring accordingly the operating_expenses paid with proceeds of the bonds and notes are not expenses of the type described in sec_1_148-6 rather the operating_expenses are working_capital expenditures within the meaning of sec_1_148-1 as such the proceeds allocable to such expenditures are subject_to the proceeds-spent-last rule in sec_1_148-6 and thus will not be expended to the extent there are available amounts we next evaluate whether based on the nature of the expenditures the bonds are outstanding longer than reasonably necessary initially we note that the bonds that will be used to finance restricted working_capital expenditures or currently refund the notes do not meet the safe harbors against the creation of replacement_proceeds under sec_1_148-1 notwithstanding the characterization of the operating_expenses as restricted working_capital expenditures the use of the bond proceeds to pay such expenses is a direct result of the occurrence which was a sudden and extraordinary event that has had a severe economic impact on the city in that regard proceeds of the notes and bonds used to finance operating_expenses represent the cost of the occurrence to the city in terms of lost revenues the circumstances surrounding the city’s current need to finance the operating_expenses is thus different from other types of restricted working_capital financings such as tax_and_revenue_anticipation_notes tran or long- term deficit financings a tran is typically a short-term borrowing used by municipalities to match revenue and expenditure patterns during the fiscal_year the deficit financing situation usually arises from a municipality’s long-term economic distress in contrast to these types of financings the city and authority are financing only that portion of the city’s budget gap that is directly attributable to a discrete event the occurrence proceeds of the bonds are not being used to finance any portion of the city’s budget deficit arising from a general economic downturn further the city has neither established any reserves nor set_aside other available amounts for the recovery costs and the recovery costs are not covered by any insurance policies held by the city because the bonds were issued to finance the costs of a sudden extraordinary event it is appropriate to evaluate the maturity of the portion of the bonds that is financing the operating_expenses in a manner similar to bonds issued to finance extraordinary working_capital expenditures further because the remaining proceeds of the bonds are in fact financing extraordinary working_capital expenditures we analyze the maturity of all the bonds collectively accordingly the safe-harbor for restricted working_capital expenditures under sec_1_148-1 is not controlling in the instant case when evaluating whether the term of an issue to finance extraordinary working_capital expenditures is reasonable it is necessary to consider the nature of the event giving rise to the expenditures the size of the expenditures relative to the size of the issuer’s budget and the issuer’s overall economic condition a relevant consideration is the impact of the expenditure on the issuer’s operating budget over the term of the issue that will finance the expenditures although the circumstances may warrant issuing the portion of the bonds that is financing the operating_expenses without regard to the two-year safe_harbor prescribed by sec_1_148-1 we must still determine whether the maturity for the bonds is longer than reasonably necessary to accomplish the governmental purpose of the issue the governmental purpose of the bonds is to finance the recovery costs including the revenues lost as a result of the occurrence these costs represent a sizeable portion of the expenses of the city’s operating budget for fiscal_year for example the recovery costs represent approximately percent of budgeted operating_expenses viewed together with the sudden extraordinary nature of the occurrence it is reasonable to issue long-term bonds to finance the recovery costs to evaluate the reasonableness of the term and average maturity of the bonds it is appropriate to consider the city’s need to finance the recovery costs with its long-term budget considerations in this regard the recovery costs have placed severe pressure on the city’s finances which is in addition to the general economic downturn the city is currently experiencing issuing the bonds with a term of e years and a weighted_average_maturity of f years provides the city with a reasonable and affordable debt service expense over the term of the issue which takes into account the city’s economic condition the city’s latest financial plan projects significant budget gaps in the next four fiscal years and beyond if the authority had issued the bonds with a shorter maturity it would exacerbate the city’s current financial condition and may have impaired the city’s ability to provide essential services because of the need to cut costs to balance the city’s budget it is also reasonable to conclude that raising the tax_rates in the city in an amount necessary to offset the loss of revenues would place additional strain on the city’s tax_base and is not a practical solution in light of the general economic impact of the occurrence accordingly the term and weighted_average_maturity of the bonds are reasonably necessary to provide the city with sufficient revenues for basic operating_expenses and to help the city recover from its financial distress if however the city were not experiencing a general economic downturn it would be necessary to consider whether a shorter maturity for the bonds would be reasonable notwithstanding the fact that the bonds are financing the costs of a sudden extraordinary event issuing the bonds with a term of e years and a weighted_average_maturity of f years as opposed to the thirty year term permitted by the act also permits the authority and the city to maintain their current credit ratings the term and weighted_average_maturity of the bonds reflect the view of the credit rating agencies that the bonds will not have a material negative impact on the city’s overall economic condition if the bonds had been issued with a longer maturity for example it might have further complicated the city’s financial situation by imposing the recovery costs including the lost revenues on future budgets and potentially impaired the city’s and the authority’s credit ratings in addition the city is not simply deferring the costs of the occurrence to future years but rather is exercising fiscal responsibility by having issued the bonds with a level debt structure even in the face of substantial budget gaps over the next four years and beyond by providing a debt service payment that is expected to be manageable the term and weighted_average_maturity of the bonds will also assist the city in meeting its balanced budget requirement under state law if the term of the bonds were shorter the increase in annual debt service would jeopardize the city’s ability to maintain a balanced budget as required under the provision potentially impairing the city’s access to the public credit markets furthermore the issuance of the bonds to finance the lost revenues on a long- term basis is a unique event caused by the occurrence neither the authority nor the city would have the statutory authority to issue the bonds to pay for operating_expenses of the city on a long-term basis if it were it not for the legislature’s amendment to the act in response to the occurrence finally the authority would issue bonds with a term of e years and a weighted_average_maturity of f years if the interest on the bonds were not excludable from gross_income under sec_103 assuming that the hypothetical taxable interest rate would be the same as the actual tax-exempt_interest rate considering all the facts and circumstances particularly the sudden and extraordinary nature of the occurrence the size of the expenditures relative to the city’s operating budget and the financial distress that the city has experienced and reasonably expects to continue experiencing as a direct result of the occurrence the bonds with a term of e years and a weighted_average_maturity of f years will not be outstanding longer than reasonably necessary to accomplish the governmental purpose of the issue for purposes of sec_148 conclusions based on the information submitted and representations made we conclude that the bonds will not be outstanding longer than necessary to accomplish the governmental purpose of the issue for purposes of sec_148 these conclusions are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed concerning this transaction under any other provision of the code or regulations thereunder including sec_103 and sec_141 through specifically no opinion is expressed concerning whether interest on the bonds is excludable from gross_income under sec_103 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities bruce m serchuk senior technician reviewer tax exempt bond branch by enclosure copy for sec_6110 purposes
